DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 05/25/2022, with respect to claim 28 have been fully considered and are persuasive.  The objection of claim 23 has been withdrawn. 
Applicant’s arguments, see page 9, filed 05/25/2022, with respect to claims 1, 4-7, 13, 16-19, 23, and 25 have been fully considered and are persuasive.  The rejection under 35 U.S.C. Section 112 of Claims 1, 4-7, 13, 16-19, 23 , and 25 has been withdrawn. 
Applicant’s arguments, see page 9-10 filed 05/25/2022, with respect to claims 1, 9, 12, 21, 22, and 23 have been fully considered and are persuasive.  The rejection under 35 U.S.C. Section 103 over Lee in view of Um of claims 1, 9, 12, 21, 22, and 23 has been withdrawn. 
Allowable Subject Matter
Claims 1, 13, and 25are allowed.
The following is an examiner’s statement of reasons for allowance: the main reason for allowance of the claims under discussion is the inclusion of “the parameters comprise a required percentage of a candidate resource in the resource set, a maximum power threshold or interference signal, and a maximum number of times for increasing the power threshold of interference signal; wherein the required candidate resource in the resource set is determined by a default percentage and a scaling factor for percentage corresponding to the latency requirement for the packets” as the prior art of record and newly added by the examiner in stand-alone form nor in combination read into the amended claim supported by the specification as of the filing date of the application.  Furthermore the closes prior art such as  US-20190246420-A1 to Park, US-20200287691-A1 to Baldemair; US-20220015116-A1 to Chen disclose latency on sidelink communication but are silent on maximum threshold and times of increased steps.  Additionally, WO-2017171523-A1 to Choi and US-20190182840-A1 to Feng disclose selection of candidate resources based on required percentage but are silent on scaling factors corresponding to latency requirements.  Claims 13 and 25 receive similar treatment as claim 1 as they include “the parameters comprise a required percentage of a candidate resource in the resource set, a maximum power threshold or interference signal, and a maximum number of times for increasing the power threshold of interference signal; wherein the required candidate resource in the resource set is determined by a default percentage and a scaling factor for percentage corresponding to the latency requirement for the packets” and the prior art of record in stand-alone form nor in combination read into the amended claims as supported by the specification.
Claims 3-7, 9, 12, 15-19, and 21-23 are allowed as they depend from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476